



EXHIBIT 10(iv)






Terms and Conditions of Elective Deferred Share Awards
Anadarko Petroleum Corporation 2008 Director Compensation Plan




•
Grant of Deferred Shares: On the last business day of each quarter during 20__,
you will be granted a number of Deferred Shares with a grant date fair value
equal to the amount of your quarterly fees you elected to defer for such quarter
in the form of Deferred Shares in accordance with your Form of Compensation
Election (your “Election Form”). You will be provided a quarterly summary of the
number of Deferred Shares issued hereunder, which shall be subject to the terms
and conditions set forth herein.



•
Deferred Shares Generally: Deferred Shares represent a vested contractual right
to receive shares of Anadarko Petroleum Corporation (the “Company”) common
stock, par value $0.10 per share (“Common Stock”), at the time(s) of settlement
specified in your Election Form. Upon grant, the Deferred Shares will not be
issued in your name, but will be held by the Company, either in book-entry form
or by the Company’s Benefits Trust (the “Trust”) until the time of settlement
set forth in your Election Form. Deferred Shares are considered an unsecured
obligation of the Company and any and all assets held in the Trust are subject
to claims of the general creditors of the Company. Until the issuance of Common
Stock in settlement of your Deferred Shares, you will not have rights as a
stockholder of the Company.



•
Voting Rights: Although you will not have beneficial ownership of the Deferred
Shares prior to settlement, to the extent the shares underlying your Deferred
Shares are held by the Trust, you may have the opportunity to direct the voting
of your Deferred Shares (which voting instructions the Trustee of the Trust may
not follow, in its sole discretion) and such Deferred Shares will be counted
toward your stock ownership requirements.



•
Dividend Equivalents: You will receive a cash payment equal to the cash
dividends that are paid on the Company’s common stock each quarter, with such
cash amount to be paid within 30 days after the date that such dividends are
paid to the Company’s regular stockholders.



•
Mandatory Holding Period: Except in the event of your death or Permanent
Disability or a Change of Control, no shares of Common Stock will be issued in
settlement of your Deferred Shares prior to the one-year anniversary of the
grant of the applicable Deferred Shares.



•
Subject to Terms of Plan: Your Deferred Shares are subject to the terms and
conditions of the Company’s 2008 Director Compensation Plan and the Election
Form. In the event of any conflict between the 2008 Director Compensation Plan
and the Election Form, the 2008 Director Compensation Plan shall control.



•
Payment of Taxes: You are solely responsible for the payment of any taxes
associated with the issuance or settlement of Deferred Shares. You acknowledge
that the Company has made no representation as to the tax consequences of your
Deferred Shares hereunder.










